Citation Nr: 0009713	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-13 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
of the left eye.

2.  Entitlement to service connection for residuals of injury 
of the right eye.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty in August 1950, and from 
November 1950 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claims for service 
connections for injuries of the left and right eyes.  In a 
September 1997 decision, the Board found that the veteran had 
not submitted well grounded claims for service connection for 
residuals of injuries of the left and right eyes.  In June 
1999, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter, "the Court") vacated the 
Board's decisions regarding the veteran's eye claims, and 
remanded those claims to the Board for readjudication, to 
include additional discussion of the evidence pertaining to 
those claims.


FINDINGS OF FACT

1.  A chorioretinal scar in the veteran's left eye was first 
noted during the veteran's service.

2.  A chorioretinal scar in the veteran's left eye has been 
noted since the veteran's service.

3.  Physicians who have treated the veteran have provided a 
current diagnosis of episcleritis of the veteran's right eye.

4.  The veteran received treatment of his right eye during 
service for contact with a detergent, and for a foreign body 
which was removed by a physician.

5.  Physicians who have treated the veteran have stated that 
it is possible that the veteran's episcleritis of the right 
eye is associated with injury of that eye during service.


CONCLUSION OF LAW

A chorioretinal scar in the veteran's left eye was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of 
injuries to his left and right eyes during service.  He notes 
that he received treatment during service when a chemical 
fluid splashed into his eyes, and when a foreign body got 
into one of his eyes.  He asserts that he has had recurrent 
irritation and discomfort in both of his eyes since those 
incidents during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In the case of certain diseases, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within a period of 
time, specified by regulation, after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

In order for a claim for service connection to be well 
grounded, there must be: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The veteran's service medical records reflect that no 
disorder of either eye was noted when the veteran was 
examined in November 1950 for entry into service.  Outpatient 
treatment notes from September 1952 indicate that the veteran 
was seen after a substance called "Gunk" sprayed into both 
of his eyes, with more of the substance getting into the left 
eye.  The examiner noted conjunctival hyperemia in both eyes, 
more in the left.  There was minimal corneal staining in the 
left eye, and none in the right.  The examiner treated both 
eyes with medication, and put a patch on the left eye.  On 
follow-up, the staining reduced and then resolved within a 
few days.  The veteran's vision was found to be 20/20 
bilaterally at the time of the accident and on follow-up.

Subsequent outpatient treatment notes reflected that the 
veteran reported tired and painful eyes in July 1954, and 
discomfort in his eyes in July 1955.  In May 1957, he 
reported that a foreign body had been in his right eye for 
two days.  The treating physician removed a foreign body, but 
noted that an ulcer of the cornea, with an apparently dirty 
surface, was present.  The veteran's eye was covered with a 
bandage.

In November 1961, the veteran was seen for conjunctival 
irritation of his right eye.  In October 1963, he again 
reported irritation of his right eye.  In July 1964, he 
reported blurry vision in his right eye.  An ophthalmologist 
prescribed corrective glasses.  In September 1967, an 
ophthalmologist who examined the veteran's eyes noted an 
inactive chorioretinal scar in the veteran's left eye.  In 
October 1967, another examiner noted in the veteran's left 
eye an area of superficial chorioretinitis with scarring, and 
with pigment mobilization of the retina.  The examiner 
reported that examination had confirmed healed 
chorioretinitis.  An undated list of the veteran's medical 
history, included in his service medical records, reflected 
that he reported that redness and prolonged watering of his 
eyes.  In a November 1970 medical history, the veteran 
reported that he had had occasional redness and itching of 
his eyes in the past.  He reported that he had not sought 
treatment, and that he did not have current problems with his 
eyes.  No disorder of the eyes was noted on medical 
examination of the veteran in November 1970.

After service, private medical treatment notes indicated 
that, in May 1977, the veteran's right eye was red.  In 
October 1983, the veteran reported that his right eye had 
been bloodshot for four or five days.  The report of a 
private ophthalmology examination in May 1985 indicated that 
the veteran had a choroidal scar on his left eye.

On VA medical examination in September 1992, the veteran 
reported that he had worked an aircraft mechanic during 
service.  He reported that, in 1952, a container of grease 
solvent fell, and some of the chemical splashed into both of 
his eyes.  He stated that the substance irritated his eyes, 
and that the eyes were treated with drops and use of a eye 
patch for a few days.  He reported that, in 1956, when he was 
standing behind an aircraft that was revving up, an object 
flew into his right eye.  He reported that an ophthalmologist 
operated on his eye and removed a piece of wire that had 
become imbedded in the eye.  The examiner noted conjunctival 
redness in the veteran's right eye, and a healed 
chorioretinal lesion on the veteran's left eye.  The examiner 
reported that the veteran's vision was 20/20 bilaterally.

In a February 1993 letter, the veteran's wife recounted that 
during the veteran's service, in 1952, he had gotten "gunk" 
splashed in his face and eyes.  She also reported that he had 
had an operation in 1957 to remove a piece of steel from his 
eye.  She noted that since those incidents the veteran had a 
scar on his eyeball, and that the eye was always red.  She 
reported that the veteran's eyes were painful and sore at 
times, and that he frequently had to put drops in his eyes.

In a June 1993 letter, the veteran reported that he had 
discomfort in both of his eyes that felt like there was fine 
dust in the eyes.  He reported that he had the same 
discomfort during service that he currently had.  In 
statements submitted in August 1993 and October 1993, the 
veteran recounted the accidents in 1952, when a detergent 
called "Gunk" had splashed into both of his eyes, and in 
1957, when a piece of wire had become imbedded in his right 
eye, and had been surgically removed.  The veteran reported 
that, since those accidents during service, his eyes had 
continued to be bloodshot, and to feel scratchy and 
irritated.

The veteran again described the 1952 accident, in which his 
eyes got splashed with a spilled detergent, when he testified 
in a September 1996 hearing at the RO.  He reported that his 
left eye had been covered with a patch for four or five days.  
The veteran's wife reported that the veteran had lost his 
peripheral vision, and that she had to do much of the driving 
as a result.  In June 1997, the veteran wrote that his vision 
had deteriorated since he underwent eye surgery in 1957.  He 
stated that he now had a substantial loss of vision in his 
left eye.

The claims file contains notes of VA outpatient treatment of 
the veteran in 1996, in response to symptoms related to areas 
other than the eyes.  Notes from February, March, and June 
1996 reflect that examination of the eyes revealed anicteric 
sclerae and normal conjunctivae.  In November 1996, the 
veteran reported a history of intermittent conjunctivitis.  
On examination, his conjunctivae were mildly injected, and 
his sclerae and fundi were benign.  The examiner's 
impressions included atopic conjunctivitis.

In September 1996, Monroe N. Benaim, M.D., and Mark D. 
McClintock, O.D., of the Jupiter Eye Center in Jupiter, 
Florida, wrote that the veteran had reported persistent 
scratchiness and irritation in each eye, as well as increased 
redness and injection in each eye.  Drs. Benaim and 
McClintock noted that the veteran reported an extensive 
history of injuries to the eyes during his military service, 
including exposure to jet fuel and cleaning materials.  The 
veteran reported a history of numerous recurring episodes of 
redness and discomfort in his eyes.  Drs. Benaim and 
McClintock reported that examination revealed moderate 
episcleritis in the nasal conjunctive area of the right eye, 
and mild increase of injection in the left eye.  The doctors 
noted that episcleritis "could be associated with various 
autoimmune disorders as well as previous injuries or trauma 
to the eye."

In November 1997, Dr. McClintock wrote that a visual field 
testing, to evaluate the veteran's peripheral vision, had 
shown an unremarkable visual field of the right eye, and an 
inferior visual field loss in the left eye.  Dr. McClintock 
reported that the field loss resulted from an abnormality of 
the optic nerve, which was presumed to be a congenital optic 
pit.

In a June 1998 letter, Drs. Benaim and McClintock wrote that 
the veteran had received treatment at the Jupiter Eye Center 
since 1987.  Drs. Benaim and McClintock indicated that the 
veteran had episcleritis of the right eye.  Drs. Benaim and 
McClintock noted that the veteran reported a history of 
trauma to his right eye during service.  Drs. Benaim and 
McClintock stated:

Since episcleritis can be linked with 
previous eye trauma there is a 
possibility that the episcleritis could 
be associated with the service related 
injury.

The veteran's service medical records reflect treatment of 
both of his eyes, with a patch over the left eye, following 
the contact of the eyes with the detergent in 1952.  The 
service medical records also reflect that, in 1967, examiners 
noted a healed chorioretinal scar on the veteran's left eye.  
Examining physicians also noted a healed chorioretinal scar 
on the veteran's left eye after service, in examinations in 
1985 and 1992.  The Board finds that the medical observations 
of a scar both during and after service are sufficient to 
establish a well grounded claim for service connection for a 
left eye disorder.  Furthermore, the findings of a scar in 
the left eye both during and after service warrant service 
connection for that scar.

The evidence in the claims file leaves questions, however, as 
to the relationship between some of the veteran's current 
left eye complaints and left eye injury during service.  The 
veteran asserts that he currently has episodic irritation of 
his left eye.  Physicians have described the chorioretinal 
scar on his left eye as healed and inactive.  Testing has 
revealed impairment of peripheral vision of the veteran's 
left eye, but the physician who identified that impairment 
indicated that it was presumed to be due to a congenital 
disorder.  The Board finds that a VA ophthalmological 
examination should be performed to develop further medical 
evidence and opinion regarding the relationship between the 
chemical splashing and scar of the left eye noted during 
service, and the currently claimed irritation and peripheral 
vision impairment.

The veteran's service medical records reflect that his right 
eye sustained both splashing with detergent, and the 
imbedding and surgical removal of a foreign body.  Private 
physicians have provided a current diagnosis of episcleritis 
of the right eye, and have stated that it is possible that 
the current disorder is related to injury during service.  
The medical opinion of a possible link between an injury 
during service and a current disorder is sufficient to 
establish a well grounded claim for service connection for 
the disorder.  As the veteran's private physicians described 
such a link as only one of the possible etiologies for the 
episcleritis of the veteran's right eye, development of 
additional evidence would assist in the adjudication of the 
veteran's claim.  The Board will remand the issue for VA 
ophthalmological examination of the veteran's right eye, with 
an opinion regarding the relationship between the chemical 
splashing and foreign body injury of the right eye during 
service, and the currently claimed episcleritis and episodic 
irritation.


ORDER

Entitlement to service connection for a chorioretinal scar of 
the left eye is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

The claim of entitlement to service connection for residuals 
of injury of the right eye is well grounded.  To this extent 
only, the appeal is granted.


REMAND

As noted above, the Board finds that the development of 
additional evidence with regard to the veteran's claims for 
service connection for left and right eye disorders is 
warranted.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should inform the veteran of 
his right to submit additional evidence 
and argument on the matters that the 
Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should be scheduled for a VA 
ophthalmological examination.  The 
examining ophthalmologist should be 
provided with the veteran's claims file 
and a copy of this remand for review 
prior to the examination.  All necessary 
tests and studies should be performed.  
The examiner should be asked to provide 
diagnoses of all current disorders of the 
veteran's left eye and right eye.  With 
respect to each diagnosed disorder of the 
left eye, the examiner should be asked to 
provide an opinion as to whether it is as 
likely as not that the disorder is 
related to contact with a chemical agent, 
scarring, or other injury or disease of 
the left eye during service.  With 
respect to each diagnosed disorder of the 
right eye, the examiner should be asked 
to provide an opinion as to whether it is 
as likely as not that the disorder is 
related to contact with a chemical agent, 
injury due to foreign body penetration 
and removal, or other injury or disease 
of the right eye during service.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



